959 F.2d 1102
295 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.John DOE, a/k/a James W. Kelly, AppellantUNITED STATES of America, Appellant,v.John DOE, a/k/a James W. Kelly.
Nos. 89-3100, 91-3302.
United States Court of Appeals, District of Columbia Circuit.
March 13, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motions to govern further proceedings, the court's order to show cause and the responses thereto, it is


2
ORDERED that the court's order to show cause, filed January 14, 1992, be discharged.   It is


3
FURTHER ORDERED that Case No. 89-3100 be remanded so that the district court may enter an order granting appellant's motion under 28 U.S.C. § 2255.   See United States v. DeCoster, 487 F.2d 1197, 1205 (D.C.Cir.1973) (remanding record for supplemental hearing on DeCoster's plea of ineffective assistance of counsel and noting that if district court finds a new trial warranted, the court of appeals must remand case for retrial);   see also United States v. Cyrus, 890 F.2d 1245 (D.C.Cir.1989) (discussing DeCoster in § 2255 context).   It is


4
FURTHER ORDERED that Case No. 91-3302 be dismissed for want of appellate jurisdiction due to the absence of an effective district court order.   This dismissal is without prejudice to an appeal from the district court's final order.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.